PER CURIAM.
Defendants appeal a summary final judgment entered in favor of plaintiffs on the breach of contract count of a complaint seeking damages for the defendants’ failure to close a real estate transaction as provided for in the deposit agreement between the parties.
Our review of the record convinces us that there are genuine issues of material fact which have not been eliminated by movants for summary judgment.
Accordingly, the judgment is reversed and the cause is remanded for further proceedings.
Reversed and remanded.